NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MATTHEW SALLA,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1052
                                             )
PNC BANK, NATIONAL ASSOCIATION,              )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 11, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa, and Latasha Scott of Lord
Scott, PLLC, Tampa, for Appellant.

Kimberly Held Israel, N. Mark New, II,
and William L. Grimsley of McGlinchey
Stafford, Jacksonville; and Joseph A. Apatov
of McGlinchey Stafford, Fort Lauderdale, for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and KHOUZAM, JJ., Concur.